Citation Nr: 1435060	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable evaluation for status post pulmonary embolism.  

2. Entitlement to an initial compensable evaluation for lupus erythematosus, systemic.

3. Entitlement to an initial compensable evaluation for nephrotic syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the disabilities on appeal assigning a noncompensable rating (0 percent), effective July 28, 2008.  The claims were remanded by the Board in February 2012.

In its February 2012 remand, the Board referred back a claim concerning consideration of 38 C.F.R. § 3.324.  To date, it does not appear that the RO has initiated this claim, so the Board is again referring it to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In its February 2012 remand, the Board directed the RO to schedule the Veteran for VA examination.  These examinations were scheduled; however, there is a notation in the claims folder stating that they were canceled because the notice was undeliverable and the Veteran could not be reached on his home phone.  In a December 2013 appellate brief, the Veteran's representative requested that the Veteran be give an additional opportunity to report for his VA examinations.  Therefore, the case will be remanded, as set forth below.



An additional attempt should also be made to obtain the Veteran's records from Dr. Adel Saleh.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the current address and phone number for the Veteran.  Documentation of this activity must be added to the record.  

2.  Make arrangements to obtain the Veteran's treatment records from Dr. Adel Saleh, dated since January 2008.   Document all attempts and indicate in the request that a response is required.   If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

3.   After the above development has been completed, schedule the Veteran for a VA pulmonary examination.  A copy of the notice sent to the Veteran scheduling this examination should be associated with the claims folder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to make the following medical determinations:

(a)  State whether the Veteran is symptomatic status post pulmonary embolism.

(b)  State whether any present chronic pulmonary embolism requires anticoagulant therapy or follows inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction

(c)  State whether pulmonary vascular disease involves primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA lupus erythematous examination.  A copy of the notice sent to the Veteran scheduling this examination should be associated with the claims folder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to make the following medical determinations:

(a)  Identify all symptoms associated with the Veteran's lupus erythematosus.

(b)  State whether there are exacerbations of lupus erythematosus once or twice a year or symptomatic during the past 2 years.

(c)  State whether there are exacerbations of lupus erythematosus lasting a week or more, 2 or 3 times per year.

(d)  State whether lupus erythematosus is acute with frequent exacerbations, producing severe impairment in health.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination(s) to evaluate nephrotic syndrome.  A copy of the notice sent to the Veteran scheduling this examination should be associated with the claims folder.  The claims folder should be made available to and reviewed by the examiner(s).  All necessary tests should be performed.  The examiner(s) is asked to make the following medical determinations:

(a)  Identify all symptoms associated with the Veteran's nephrotic syndrome and identify the predominant symptoms such as renal dysfunction, hypertension, or heart disease.

(b)  If renal dysfunction is the predominant symptom conduct a thorough renal examination.  Specifically, state whether there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension.

(c)  If hypertension is the predominant symptom, conduct a thorough hypertension examination.  Specifically, state whether diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more; or whether there is a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control.

(d)  If heart disease is the predominant symptom, conduct a thorough heart examination.  Specifically, state whether there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



